DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
 This Office Action is in response to the amendment filed on 8/19/2022. As directed by the amendment, claim 2 was canceled, claims 1, 3-5, 7-13 and 15 were amended, and claim 16 was added. Thus, claims 1 and 3-16 are pending for this application.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1, 3-6, 10-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JPH04166498, see attached machine translation) in view of Sramek (US 5,503,157) and Keren (US 2010/0069765).
Regarding claim 1, Nonaka discloses (Fig. 1) a G tolerance improvement device comprising
an estimator (control means 7) that estimates either or both of a body fluid volume in the head of a user and a change amount of the body fluid volume (determines blood flow rate from blood flow velocity detection sensor 12); and
a pressurizer (bladder 2) adapted to apply pressure to the user based on either or both of the body fluid volume and the change amount estimated by the estimator (control means 7 controls gas pressure supplied to bladder 2 based on blood flow rate detected by blood flow detection sensor 12, see lines 21-24 of page 1).
	Nonaka discloses a sensor (12) for measuring body fluid volume or change in body fluid volume, does not disclose the sensor is in the form of a first electrode adapted to make contact with the head of the user; and a second electrode adapted to make contact with the user at a location different from the location where the first electrode makes contact, wherein the first electrode comprises a first application electrode and a first measurement electrode, a part of the first measurement electrode is located on a curve, the curve connecting a center point of the first application electrode and a center point of the second electrode and being parallel to a surface of the head, a voltage is applied between the first application electrode and the second electrode.
	However, Sramek teaches (Fig. 1) a first electrode (electrode assembly A and B) adapted to make contact with a neck of a user (see Fig. 1); and a second electrode (electrode assembly B and C) adapted to make contact with the user at a location different from the location where the first electrode makes contact (see Fig. 1), wherein the first electrode comprises a first application electrode (A) and a first measurement electrode (B), a part of the first measurement electrode is located on a curve (curve of neck), the curve connecting a center point of the first application electrode and a center point of the second electrode (see Fig. 1) and being parallel to a surface of the head (e.g. parallel to back surface of head), a voltage is applied between the first application electrode and the second electrode (via current generator).
Regarding the limitation that the first electrode is “adapted to make contact with the head of the user”, one of ordinary skill in the art would recognize that because the sensor 12 of Nonaka, which performs the same sensing function as the first electrode of Sramek, is positioned on head of user (see Fig. 1), the combination of the Nonanka and Sramek references would provide for the first electrode so as to make contact with head of user.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nonaka to include a first electrode adapted to make contact with the head of the user; and a second electrode adapted to make contact with the user at a location different from the location where the first electrode makes contact, wherein the first electrode comprises a first application electrode and a first measurement electrode, a part of the first measurement electrode is located on a curve, the curve connecting a center point of the first application electrode and a center point of the second electrode and being parallel to a surface of the head, a voltage is applied between the first application electrode and the second electrode, as taught by Sramek, for the purpose of detecting bioimpedance of a user, which can then be used to determine not only the fluid volume of a region of a user but also a variety of other physiological parameters.
Modified Nonaka does not disclose the estimator estimates either or both of the body fluid volume and the change amount based on the impedance between the first electrode and the second electrode.
However, Keren teaches (Fig. 2) a first electrode (electrode 25 on top of head shown in Fig. 2) comprising a first electrode that makes contact with the head of the user; and a second electrode (electrode 25 on lower portion of head shown in Fig. 2) comprising a second electrode that makes contact with the user at a location different from the location where the first electrode makes contact, wherein the estimator estimates either or both of the body fluid volume and the change amount based on the impedance between the first electrode and the second electrode (paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nonaka to include a first electrode comprising a first electrode that makes contact with the head of the user; and a second electrode comprising a second electrode that makes contact with the user at a location different from the location where the first electrode makes contact, wherein the estimator estimates either or both of the body fluid volume and the change amount based on the impedance between the first electrode and the second electrode, as taught by Keren, for the purpose of allowing for measurement of bioimpedance that correlates with blood/fluid flow of organ with low AM noise (paragraph [0020] Keren).
Regarding claim 3, modified Nonaka discloses either one or both of the first electrode and the second electrode comprises two or more electrodes (see Fig. 1 Sramek). 
Regarding claim 4, modified Nonaka discloses wherein the head with which the first electrode makes contact is either one or both of the crown or temple region of the head of the user (See positioning of sensor 12 of Nonaka in Fig. 2, modified by Sramek to be an electrode. Furthermore, Fig. 2 of Keren shows first electrode 25 makes contact with temple region of head of user). 
Regarding claim 5, modified Nonaka discloses wherein the location that the second electrode makes contact with is the head (s See positioning of sensor 12 of Nonaka in Fig. 2, modified by Sramek to be an electrode. Furthermore, see location of second electrode 25 on head in Fig. 2 Keren).  
Regarding claim 6, Nonaka discloses change in body fluid volume is measure, but does not disclose body fluid volume is estimated, wherein the body fluid volume estimated by the estimator is the body fluid volume in the cranium of the user. However, Keren teaches (Fig. 2) a body fluid monitoring device that monitors both body fluid volume and change in body fluid volume of the cranium (paragraph [0001]]), wherein the body fluid volume estimated by the estimator is the body fluid volume in the cranium of the user (Keren discloses in paragraph [0001] that blood flow volume and/or blood flow rate of the cranium are measured by the estimator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Nonaka to estimate the body fluid volume in the cranium, as taught by Keren, for the purpose of acquiring additional information regarding the body fluid state of the user, which allows for more information to be used by the device to determine if intervention is required. 
Regarding claim 10, modified Nonaka discloses the estimator estimates the change amount (blood flow velocity, change in amount of blood flow over period of time), and the pressurizer applies the pressure to the user when the change amount exceeds a second threshold value (pressurizer applies pressure when the change amount is greater than zero, see lines 20-35 page 1).
Regarding claim 11, modified Nonaka discloses the pressurized applies pressure to lower limbs (see lines 1-4 page 1).
Regarding claim 16, modified Nonaka discloses a voltage source (current generator 12 of Sramek) that applies the voltage between the first application electrode and the second electrode (Abstract Sramek).
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JPH04166498, see attached machine translation) in view of Sramek (US 5,503,157) and Keren (US 2010/0069765), and further in view of Pfeiffer (US 2017/0367922).
Regarding claim 7, Nonaka discloses a change amount (blood flow, see paragraph [0001] Nonaka), but does not disclose the change amount is venous return.
However, Pfeiffer teaches (Fig. 1) a compression device that determines venous return flow, which is taken into account by the control device to adjust the pressure (paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nonaka such that the change amount is venous return, as taught by Pfeiffer, for the purpose of providing a parameter for consideration by the control device that concerns direction of blood flow back to the heart and is indicative of cardiac output.

Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JPH04166498, see attached machine translation) in view of Sramek (US 5,503,157) and Keren (US 2010/0069765), and further in view of Bhogal (US 20210113214).
Regarding claim 8, Nonaka discloses an estimator and pressurizer, but does not disclose the estimator estimates the body fluid volume and the pressurizer applies pressure to the user when the body fluid volume is equal to or less than a first threshold volume.
However, Bhogal teaches (Fig. 1) a compression device comprising an estimator (blood blow assessment or monitoring apparatus, paragraph [0058]) that estimates the body fluid volume (blood flow) and pressurizer (inflatable cuffs 13,12) that apply pressure to the user when the body fluid volume is equal to or less than a first threshold volume (apply pressure when blood flow is less than or equal to baseline cerebral blood flow, paragraph [0027]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nonaka such that the estimator estimates the body fluid volume and the pressurizer applies pressure to the user when the body fluid volume is equal to or less than a first threshold volume, as taught by Bhogal, for the purpose of increasing cerebral blood flow when an issue is detected (Abstract Bhogal), thereby preventing injury to user.
Regarding claim 9, modify Nonaka discloses the estimator estimates the change amount (estimator 12 of Nonaka determines blood flow rate), and the pressurizer applies pressure to the user when the change amount exceeds a second threshold (greater than zero) even when the body fluid volume is greater than the first threshold value (Bhogal discloses pressure applied when blood flow is less than or equal to baseline cerebral blood flow, paragraph [0027]-[0029]. Combination with the Nonaka reference therefore provides for this claimed feature).
Regarding claim 13, Nonaka discloses a pressurizer, but does not disclose the pressurizer reduces the pressurization amount when the body fluid volume is equal to or greater than a third threshold value.
However, Bhogal teaches (Fig. 1) pressurizer reduces the pressurization amount when the body fluid volume is equal to or greater than a third threshold value (Bhogal discloses a release period where the pressure is reduced following treatment, where the treatment involves body fluid volume being greater than a baseline See paragraphs [0027]-[0029] and [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nonaka such that the pressurizer reduces the pressurization amount when the body fluid volume is equal to or greater than a third threshold value, as taught by Bhogal, for the purpose of allowing blood to flow naturally following treatment so that user may return to steady state after the incident has been resolved.
  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JPH04166498, see attached machine translation) in view of Sramek (US 5,503,157) and Keren (US 2010/0069765), and further in view of Crosby (US 4,534,338).
Regarding claim 12, Nonaka discloses a pressurizer, but does not disclose the pressurizer reduces the pressurization amount when the period of applying pressure reaches a predetermined period.
However, Crosby teaches (Fig. 1-2) a pressurization suit having bladders (54), wherein the pressure of the bladders is reduced after a predetermined period (pressure reduced after time TB, see Col. 5 lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nonaka such that the pressurizer reduces the pressurization amount when the period of applying pressure reaches a predetermined period, as taught by Crosby, for the purpose of conserving air supply and electrical power when G-force isn’t present (Col. 5 lines 61-66 Crosby).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JPH04166498, see attached machine translation) in view of Sramek (US 5,503,157) and Keren (US 2010/0069765), and further in view of Nevo (US 2005/0202375).
Regarding claim 14 Nonaka discloses a sensor (acceleration detection means 23) for measuring acceleration applied to the user wherein the estimator estimates either or both of the body fluid volume or the change amount when the acceleration is greater than a fourth threshold value (estimator 12 estimates change amount when acceleration is greater than zero), but does not disclose the sensor is an accelerometer.
However, Nevo teaches (Fig. 2) an accelerometer (64) that monitors acceleration applied to head of user (paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion sensor of Nonaka to be an accelerometer, as taught by Nevo, for the purpose of providing a suitable sensor that provides for determination of motion of head of user in order to determine onset of gravity induced loss of consciousness (Abstract).
 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JPH04166498, see attached machine translation) in view of Sramek (US 5,503,157)
 Regarding claim 15, Nonaka discloses (Fig. 1) a control method for a G tolerance improvement device, the method comprising
estimating (via blood flow velocity detection sensor 12) either or both of a body fluid volume in the head of a user and a change amount of the body fluid volume (determines blood flow rate); and
applying pressure (via bladders 2) that to the user based on either or both of the body fluid volume and the change amount estimated by the estimator (control means 7 controls gas pressure supplied to bladder 2 based on blood flow rate detected by blood flow detection sensor 12, see lines 21-24 of page 1). 
Nonaka does not disclose the device comprising a first electrode adapted to make contact with a head of a user and a second electrode adapted to make contact with the user at a location different from the location where the first electrode makes contact, the control method comprising- applying a voltage between a first application electrode and the second electrode, the first electrode comprisinq the first application electrode and a first measurement electrode, a part of the first measurement electrode being located on a curve, the curve connecting a center point of the first application electrode and a center point of the second electrode and being parallel to a surface of the head.
	However, Sramek teaches (Fig. 1) a first electrode (electrode assembly A and B) adapted to make contact with a neck of a user (see Fig. 1); and a second electrode (electrode assembly B and C) adapted to make contact with the user at a location different from the location where the first electrode makes contact (see Fig. 1), wherein the first electrode comprises a first application electrode (A) and a first measurement electrode (B), a part of the first measurement electrode is located on a curve (curve of neck), the curve connecting a center point of the first application electrode and a center point of the second electrode (see Fig. 1) and being parallel to a surface of the head (e.g. parallel to back surface of head), a voltage is applied between the first application electrode and the second electrode (via current generator).
Regarding the limitation that the first electrode is “adapted to make contact with the head of the user”, one of ordinary skill in the art would recognize that because the sensor 12 of Nonaka, which performs the same sensing function as the first electrode of Sramek, is positioned on head of user (see Fig. 1), the combination of the Nonanka and Sramek references would provide for the first electrode so as to make contact with head of user.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nonaka to include a first electrode adapted to make contact with the head of the user; and a second electrode adapted to make contact with the user at a location different from the location where the first electrode makes contact, wherein the first electrode comprises a first application electrode and a first measurement electrode, a part of the first measurement electrode is located on a curve, the curve connecting a center point of the first application electrode and a center point of the second electrode and being parallel to a surface of the head, a voltage is applied between the first application electrode and the second electrode, as taught by Sramek, for the purpose of detecting bioimpedance of a user, which can then be used to determine not only the fluid volume of a region of a user but also a variety of other physiological parameters.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection relies on one or more addition references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785